             Case 3:20-cv-07811-RS Document 90-1 Filed 07/13/21 Page 1 of 14




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID COUNTRYMAN (CABN 226995)
   CHRIS KALTSAS (NYBN 5460902)
 5 CLAUDIA A. QUIROZ (CABN 254419)

 6 WILLIAM FRENTZEN (LABN 24421)
   Assistant United States Attorneys
 7
          450 Golden Gate Avenue, Box 36055
 8        San Francisco, California 94102-3495
          Telephone: (415) 436-436-7428
 9        FAX: (415) 436-7234
          claudia.quiroz@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15   UNITED STATES OF AMERICA,                   )      CASE NO. CV 20-7811 RS
                                                 )
16          Plaintiff,                           )      DECLARATION OF JEREMIAH HAYNIE IN
                                                 )      SUPPORT OF UNITED STATES’ MOTION TO
17      v.                                       )      STRIKE THE CLAIMS OF CLAIMANTS BATTLE
                                                 )      BORN INVESTMENTS COMPANY, LLC, FIRST
18   Approximately 69,370 Bitcoin (BTC), Bitcoin )
                                                 )      100, LLC AND 1ST ONE HUNDRED HOLDINGS,
     Gold (BTG), Bitcoin SV (BSV), and Bitcoin
19                                               )      LLC
     Cash (BCH) seized from
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx )
20                                               )      Hearing Date:     August 20, 2021
                                                 )      Time:             1:30 p.m.
21          Defendant.                           )      Court:            Hon. Richard Seeborg
                                                 )
22

23          I, JEREMIAH HAYNIE, state as follows:
24          1.     I am a Special Agent with the Criminal Investigation Division of the Internal Revenue
25 Service (“IRS-CI”). I am a case agent assigned to this case. I respectfully submit this declaration to

26 provide certain relevant information in support of the United States’ Motion to Strike the claims filed by

27 Claimants Battle Born Investments Company, LLC; First 100, LLC; and 1st One Hundred Holdings,

28 LLC (“Claimants”). I personally conducted the blockchain analysis of the bitcoins at issue in this case

     DECLARATION OF JEREMIAH HAYNIE                 1
     CASE NO. CV 20-7811 RS
             Case 3:20-cv-07811-RS Document 90-1 Filed 07/13/21 Page 2 of 14




 1 and was involved in the investigation from its inception to the present day.

 2                                              INDIVIDUAL X

 3          2.      On approximately May 6, 2012, Individual X stole 70,411.46 BTC from addresses

 4 controlled by Silk Road and transferred it to two Bitcoin addresses—

 5 1BADznNF3W1gi47R65MQs754KB7zTaGuYZ and 1BBqjKsYuLEUE9Y5WzdbzCtYzCiQgHqtPN—

 6 totaling 70,411.46 BTC.

 7          3.      On approximately April 9, 2013, the Bitcoin addresses that received the 70,411.46 BTC

 8 from Silk Road sent 69,471.082201 BTC (approximately $14 million at the time of transfer) to

 9 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx (hereafter “1HQ3”). Individual X is the individual that

10 effectuated this transaction.

11          4.      I have personally investigated and spoken with Individual X. Raymond Ngan is not

12 Individual X. Furthermore, my investigation has not revealed any association or connection between

13 Ngan and Individual X.

14          5.      I have been provided with a list of twelve names who Claimants believe may be

15 associates and/or affiliates of Raymond Ngan. None of these individuals is Individual X.

16                                       SCAMS INVOLVING 1HQ3

17          6.      Since 2013, 1HQ3 has been one of the most sought-after Bitcoin addresses in history

18 given the large number of bitcoins it held for years. On November 2, 2020, it was number five among
19 the top 100 richest Bitcoin addresses. Attached hereto as Exhibit 1 is a true and accurate copy of a

20 screenshot I took from a publicly available website showing 1HQ3 as the fifth richest Bitcoin address as

21 of November 2, 2020, with a balance of 69,370 BTC (worth $930,206,633 USD), equivalent to 0.3743%

22 of all Bitcoin in circulation.

23          7.      The lure and notoriety of 1HQ3 has made it a target and/or subject of numerous scams for

24 years. For example, there have been numerous posts involving 1HQ3 on Pastebin.com, a text storage

25 website that is a type of online content-hosting service where users can store plain text. Some of those

26 posts include the following:

27                  a.     On approximately June 4, 2016, an unknown individual submitted a post to

28 Pastebin (www.pastebin.com/UPvLQDeH), that contained 1HQ3 and about 999 other addresses. The

     DECLARATION OF JEREMIAH HAYNIE                 2
     CASE NO. CV 20-7811 RS
             Case 3:20-cv-07811-RS Document 90-1 Filed 07/13/21 Page 3 of 14




 1 post claimed that anyone who paid 0.0005 BTC would receive the private keys for all the addresses in

 2 the list. It appears six people fell for this scam because the payment address received 0.0030 BTC. As

 3 described later, anyone who possesses the private key for a particular Bitcoin address has the ability to

 4 transfer bitcoin from the corresponding Bitcoin address.

 5                 b.      On approximately February 25, 2020, an individual using the moniker

 6 “KILOHACK3R” submitted a post to Pastebin (www.pastebin.com/eKu5RttH) that contained 1HQ3

 7 and about 50 other Bitcoin addresses. The post claimed to be selling the private keys for all the

 8 addresses on the list for 0.01 BTC. It does not appear that anyone sent 0.01 BTC but the address

 9 received a total of about 0.005 BTC.

10                 c.      Similar to the posts above, I found at least eight additional posts that offered the

11 private keys for 1HQ3 for sale:

12                         i. A post dated approximately January 15, 2018 claiming to have the private

13                             keys for 40 addresses including 1HQ3 for the price of 0.1 BTC

14                             (www.pastebin.com/mvYN86t4).

15                         ii. A post dated approximately March 4, 2018 claiming to have the private keys

16                             for 40 addresses including 1HQ3 for the price of 0.05 BTC

17                             (www.pastebin.com/nuAzpzdH).

18                        iii. A post dated approximately January 2, 2018 claiming to have the private keys

19                             for 40 addresses including 1HQ3 for the price of 0.37 BTC

20                             (www.pastebin.com/RzP8Ve9r).

21                        iv. A post dated approximately September 25, 2018 claiming to have the private

22                             keys for 40 addresses including 1HQ3 for the price of 13.10 BTC

23                             (www.pastebin.com/14d6vv7v).

24                         v. A post dated approximately March 4, 2018 claiming to have the private keys

25                             for 40 addresses including 1HQ3 for the price of 1.1 BTC

26                             (www.pastebin.com/0kenaYuL).

27

28

     DECLARATION OF JEREMIAH HAYNIE                  3
     CASE NO. CV 20-7811 RS
              Case 3:20-cv-07811-RS Document 90-1 Filed 07/13/21 Page 4 of 14




 1                         vi. A post dated approximately November 30, 2017 claiming to have the private

 2                              keys for 1,000 addresses including 1HQ3 for the price of 0.005 BTC

 3                              (www.pastebin.com/iBuuhbpM).

 4                        vii. A post dated approximately February 14, 2018 claiming to have the private

 5                              keys for 350 addresses including 1HQ3, but did not require transferring

 6                              Bitcoin to purchase the private keys but instead a link was provided that

 7                              purported to allow the viewer to download the private keys

 8                              (www.pastebin.com/jJcsExbJ).

 9                        viii. A post dated approximately October 27, 2019 claiming to have the private

10                              keys for 40 addresses including 1HQ3 available for the price of 1.1 BTC

11                              (www.pastebin.com/ARQbtNgf).

12          8.      Additionally, I am aware of attempts by others to falsely claim ownership of Bitcoin

13 addresses with large balances, including at least two separate individuals claiming ownership or

14 possession of the 69,370 BTC at issue in this case. For example, I was recently alerted to an individual

15 who attempted to claim ownership of bc1qa5wkgaew2dkv56kfvj49j0av5nml45x9ek9hz6, the IRS-CI

16 controlled Bitcoin address that received the 1HQ3 funds.

17          9.      I also know of reports that a password protected wallet advertised to contain the private

18 key for the 1HQ3 Bitcoin address was being passed around by hackers as recently as September of 2020,
19 thereby making it possible for numerous individuals to claim they had this wallet but could not get into

20 it. Although I believe that the wallet.dat file did not contain the private key for 1HQ3, it is possible that

21 the wallet.dat file contained the private key. On September 9, 2020 Vice published an article titled

22 “Hackers Are Trying to Break Into This Bitcoin Wallet Holding $690 Million.” (Available online at

23 https://www.vice.com/en/article/bv8k4v/hackers-are-trying-to-break-into-this-bitcoin-wallet-holding-

24 dollar690-million.) The article states that hackers had been trading 1HQ3 on forums and underground

25 marketplaces “in hopes of recovering the stash of cryptocurrency.” The article further states the

26 following:

27                  In the case of this Bitcoin wallet, it seems that it had been circulating for a while
                    with no luck to those who attempt cracking it.
28

     DECLARATION OF JEREMIAH HAYNIE                   4
     CASE NO. CV 20-7811 RS
             Case 3:20-cv-07811-RS Document 90-1 Filed 07/13/21 Page 5 of 14




 1                  In fact, hackers have been trading the wallet on various occasions. On June 29 of
                    last year, someone nicknamed humerh3 tried to sell the wallet on Bitcointalk, one
 2                  of the most popular forums dedicated to the cryptocurrency. Another forum
                    member noticed a listing on All Private Keys for the $690 million wallet earlier
 3
                    this year as well. That listing is now gone, but another site has it on sale.
 4
                    There is no guarantee, however, that this wallet.dat file that’s going around
 5                  actually holds the lost Bitcoin. It’s possible that someone forged this wallet so that
                    it would have the 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx address but not
 6                  its corresponding private key, which is what one would need to get the bitcoins,
                    according to cryptocurrency experts.
 7

 8                                               BITCOIN OVERVIEW
 9          10.     Through my training and experience, and through reference to open-source information
10 available via the Internet, I know the following:

11          11.     Bitcoin is a type of virtual currency. 1 Virtual currency (also known as cryptocurrency or
12 digital currency) is a digital representation of value that can function as a medium of exchange, a unit of

13 account, and/or a store of value. 2 Virtual currency is not issued by any government or bank. It is

14 generated and controlled through computer software operating on a decentralized, peer-to-peer network.

15 Virtual currency is not illegal in the United States and may be used for legitimate financial transactions.

16 However, virtual currency is frequently used in conjunction with illegal or restricted activities,

17 including, for example, purchasing illegal narcotics on darknet markets.

18          12.     To send and receive bitcoin, the parties involved in a transaction use Bitcoin “addresses.”
19 A Bitcoin address is somewhat analogous to a bank account number and is represented as a 26-to-35-

20 character-long case-sensitive string of letters and numbers. Each Bitcoin address is controlled through

21 the use of a unique, private key. This key is the equivalent of a password or PIN and is necessary to

22 access the funds associated with a Bitcoin address. Only the holder of a Bitcoin address’ private key can

23 authorize transfers of bitcoin from that address to other Bitcoin addresses. Users can operate multiple

24

25
           1
             Bitcoin is both a cryptocurrency and a protocol; because of this, capitalization differs. Accepted
26 practice is to use “Bitcoin” (singular with an uppercase letter B) to label the protocol, software, and
   community, and “bitcoin” (with a lowercase letter b) to label units of the currency. That practice is
27 adopted here.
           2
28           For the purposes of this affidavit, “digital currency,” “cryptocurrency,” and “virtual currency”
   address the same concept.
   DECLARATION OF JEREMIAH HAYNIE                    5
     CASE NO. CV 20-7811 RS
             Case 3:20-cv-07811-RS Document 90-1 Filed 07/13/21 Page 6 of 14




 1 Bitcoin addresses at any given time and can use a unique Bitcoin address for each transaction.

 2          13.     When a sender initiates a Bitcoin transaction, the sender transmits a transaction

 3 announcement across the peer-to-peer Bitcoin network. To complete a transaction, a sender needs only

 4 the Bitcoin address of the receiving party and the sender’s own private key. This information on its own

 5 rarely reflects any identifying information about either the sender or the recipient. As a result, little-to-

 6 no personally identifiable information about the sender or recipient is transmitted in a Bitcoin

 7 transaction itself. Once the sender’s transaction announcement is verified by the network, the

 8 transaction is added to the blockchain, a decentralized public ledger that records every Bitcoin

 9 transaction. The blockchain logs every Bitcoin address that has ever received bitcoin and maintains

10 records of every transaction for each Bitcoin address.

11          14.     While a Bitcoin address owner’s identity is generally anonymous within the blockchain

12 (unless the owner chooses to make information about the owner’s Bitcoin address publicly available),

13 investigators can often use the blockchain to identify the owner of a particular Bitcoin address. Because

14 the blockchain serves as a searchable public ledger of every Bitcoin transaction, investigators can trace

15 transactions to, among other recipients, virtual currency exchanges.

16                             REVIEWING THE BITCOIN PUBLIC LEDGER

17          15.     The Bitcoin public ledger can be accessed from any computer connected to the internet

18 simply by searching for it in a search program like Google. The entire Bitcoin public ledger is stored on
19 most of the computers that make up the peer-to-peer network.

20          16.     Importantly, once a Bitcoin address is used, it becomes traceable by the history of all

21 transactions that the address is involved with. Anyone can see the balance and all transactions of any

22 address. This information is part of the public ledger.

23                          PROOF OF OWNERSHIP OF BITCOIN ADDRESSES

24          17.     An individual can prove ownership of a Bitcoin address by using the address itself to sign

25 a message via digital signature. The signing mechanism is the primary way of proving that a particular

26 message or a piece of data comes from your end and not from someone else. By signing a message to a

27 Bitcoin or cryptocurrency address, the signer is demonstrating that they are the owner of the funds that a

28 wallet holds. The digital signature acts as proof that someone controls the private keys of the particular

     DECLARATION OF JEREMIAH HAYNIE                   6
     CASE NO. CV 20-7811 RS
             Case 3:20-cv-07811-RS Document 90-1 Filed 07/13/21 Page 7 of 14




 1 address. In the Bitcoin community, there is a popular saying—“Not your keys, not your bitcoin”—

 2 which exemplifies the importance of actually possessing the private key to a Bitcoin address in order to

 3 establish true ownership.

 4          18.    For example, following the notorious Twitter hack in July of 2020 that compromised

 5 approximately 130 Twitter accounts pertaining to politicians, celebrities, and musicians, special agents

 6 in my squad seized the bitcoin received by the hackers through the scam and it is expected to be returned

 7 to their rightful owners. In the case of one victim, who needed to prove ownership of the Bitcoin

 8 address he used to send funds to the scammers, the victim verified ownership of the Bitcoin address by

 9 using the address to digitally sign a message. This is how ownership of a Bitcoin address is usually

10 verified, not by simply providing a screenshot of a well-known address on a blockchain explorer site.

11          19.    The document provided by counsel for Claimants to the government as Exhibit 5 in

12 support of their claim as “proof” that Ngan owned or controlled 1HQ3 (attached hereto as Exhibit 2) is

13 nothing more than a screenshot of a Bitcoin address available to the public on the top 10 richest Bitcoin

14 address list. Nothing in that exhibit demonstrates proof of ownership or control in any way. By way of

15 illustration, I do not have control over 35hK24tcLEWcgNA4JxpvbkNkoAcDGqQPsP (hereafter

16 “35hK”) the richest Bitcoin address listed on Exhibit 1; however I can input that address into the same

17 website (blockchain.com) and generate a similar screenshot to Exhibit 5. Attached hereto as Exhibit 3 is

18 a true and accurate copy of the screenshot I generated by inputting 35hK into blockchain.com. This is
19 not proof that I have ownership, possession, or control over 35hK and those in the Bitcoin community

20 would scoff at anyone suggesting as much.

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

     DECLARATION OF JEREMIAH HAYNIE                 7
     CASE NO. CV 20-7811 RS
             Case 3:20-cv-07811-RS Document 90-1 Filed 07/13/21 Page 8 of 14




 1          20.    I know that Claimants’ Exhibit 5 was extracted by using a search function on

 2 blockchain.com because the link to

 3 https://www.blockchain.com/btc/address/1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx is explicitly

 4 stated in the footer of the exhibit and because the document itself contains links to the website (which

 5 can be accessed by any member of the public with an Internet browser).

 6          I declare under penalty of perjury that the foregoing is true and correct to the best of my

 7 knowledge and belief. Executed this 13th day of July, 2021 in East Lansing, Michigan.

 8
                                                          _/s/ Jeremiah Haynie__________________
 9                                                        JEREMIAH HAYNIE
                                                          Special Agent
10
                                                          Internal Revenue Service – Criminal Investigation
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     DECLARATION OF JEREMIAH HAYNIE                   8
     CASE NO. CV 20-7811 RS
Case 3:20-cv-07811-RS Document 90-1 Filed 07/13/21 Page 9 of 14




                     EXHIBIT 1
Case 3:20-cv-07811-RS Document 90-1 Filed 07/13/21 Page 10 of 14
Case 3:20-cv-07811-RS Document 90-1 Filed 07/13/21 Page 11 of 14




                      EXHIBIT 2
12/19/2018           Case 3:20-cv-07811-RSBitcoin
                                              Document       90-1 Filed 07/13/21 Page 12 of 14
                                                  Address 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx




                                             WALLET              DATA            API          ABOUT    BLOCK, HASH, TRANSACTIO




   Bitcoin Address
    Summary

    Address                  1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx

    Hash 160                 b3dd79fb3460c7b0d0bbb8d2ed93436b88b6d89c



    Transactions

    No. Transactions                                      159

    Total Received                                        69,471.12363147 BTC

    Final Balance                                         69,370.12363147 BTC


                                                  Request Payment           Donation Button




   Transactions                                                                                                   Filter


    0666de82d8b58570da093c09e96041c5b7e21ecda41…                                                      2018-12-17 06:06:08

    3BU1rT4aZFTDDWt6yxheedV8kbdrU2WMqM                           1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx      0.00001088 BTC

                                                                                                         0.00001088 BTC




    813ba20bd5de583397bee08b69b85ac5c2dae8afd5d…                                                      2018-12-09 04:52:19

    199J6ZBSFsLtrRX5WuCiZCynj7Zh3hZcgV                          1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx       0.00000888 BTC

https://www.blockchain.com/btc/address/1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx                                                   1/9
Case 3:20-cv-07811-RS Document 90-1 Filed 07/13/21 Page 13 of 14




                      EXHIBIT 3
Case 3:20-cv-07811-RS Document 90-1 Filed 07/13/21 Page 14 of 14
